PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
BILL NICHOLSON, ET AL.
Application No. 16/838,841
Filed: 2 Apr 2020
For: REENTRY CATHETERS AND METHODS FOR TRAVERSING CHRONIC TOTAL OCCLUSIONS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the Request to Withdraw as attorney or agent of record under 37 CFR §1.36(b) filed July 1, 2022.

The request is DISMISSED AS MOOT.

A Power Of Attorney under 37 CFR § 1.36 was filed on July 6, 2022.  The Power Of Attorney revoked all prior Powers Of Attorney and was accepted on July 11, 2022.  

Accordingly, all communications from the U.S. Patent and Trademark Office to applicant will continue to be directed to the correspondence address of record unless otherwise instructed by the applicant.

Telephone inquiries concerning this decision should be directed to the undersigned at 
(571) 272-3213.

/Cheryl Gibson-Baylor/
Cheryl Gibson-Baylor
Petitions Paralegal Specialist
Office of Petitions


cc: Knobbe Martens Olson & Bear LLP
      2040 Main Street
      Fourteenth Floor
      Irvine, CA  92614